         Case 5:20-cr-00143-OLG Document 43 Filed 08/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                      §
                                               §
                  Plaintiff,                   §                SA-20-CR-00143-OLG
                                               §
vs.                                            §
                                               §
(1) ALFONSO CANO-TOVAR,                        §
                                               §
                  Defendant.                   §

                               ORDER CONTINUING HEARING

       Before the Court in the above-styled cause of action is Defendant’s Motion to Continue

Hearing on Motion to Suppress [#42]. The record reflects that Defendant filed a Motion to

Suppress on July 7, 2020; the motion was referred to the undersigned; and the undersigned set

the motion for a hearing on August 19, 2020 at 1:30 p.m. Defendant now asks the Court to

continue the hearing so that he may adequately respond to the arguments and factual allegations

raised in the Government’s response to his motion, which was filed on August 17, 2020 after an

extension of time was granted. The Court will grant the requested continuance.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Continue Hearing on

Motion to Suppress [#42] is GRANTED.

       IT IS FURTHER ORDERED that the hearing scheduled for August 19, 2020 at 1:30

p.m. is CANCELED.

       IT IS FINALLY ORDERED that Defendant’s Motion to Suppress [#38] is set for

hearing at 1:30 p.m. on September 11, 2020 to be conducted by videoconference. The Court

will send instructions to join the hearing through Zoom by separate correspondence.




                                               1
  Case 5:20-cr-00143-OLG Document 43 Filed 08/18/20 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 18th day of August, 2020.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                        2
